Citation Nr: 0735383	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for a claimed acquired 
eye disorder.  

4.  Entitlement to service connection for claimed prostate 
cancer, to include whether new and material evidence has been 
received to reopen a previously denied claim.  

5.  Entitlement to service connection for a claimed low back 
disorder, to include whether new and material evidence has 
been received to reopen a previously denied claim.  

6.  Entitlement to service connection for claimed 
hypertension and cardiac disorders, to include whether new 
and material evidence has been received to reopen a 
previously denied claim.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from October 1960 to 
April 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision.  

The same rating decision reopened a previously denied claim 
of service connection for prostate cancer and denied the 
claim on the merits, and denied reopening previously denied 
claims for low back pain and for hypertension and heart 
problems, based on the RO's finding that new and material 
evidence had not been received in support of those claims.  

The subsequent Statement of the Case (SOC) in February 2005 
reopened the claims for service connection of a chronic 
disability of the thoracolumbar spine (mid-to-lower back) and 
hypertension and heart problems, and denied both claims on 
the merits.  

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

Therefore, regardless of the RO's action in reopening the 
previously-denied claims and adjudicating those claims on 
their merits, the Board must first determine if the claims 
were properly reopened, and only thereafter may review the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  

The veteran testified before a hearing officer at the RO in 
December 2004.  The veteran failed to appear at a hearing 
before a Veterans Law Judge that was scheduled to occur at 
the RO in June 2007; the veteran informed the RO in June 2007 
that he had not appeared at the scheduled hearing because he 
had moved to New Mexico.  

The veteran's writing stated that the request for a hearing 
before the Board was withdrawn, and that the Board should 
proceed with adjudication based on the evidence of record.  

The Board's decisions in regard to service connection for 
PTSD, an eye disorder, prostate cancer, low back disorder and 
hypertension and cardiac disorder are set forth hereinbelow.  
The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran's claims for service connection for low back 
pain, prostate cancer, and hypertension/ heart problems were 
denied as "not well grounded" in an unappealed July 2000 
rating decision.  

3.  The evidence received since the July 2000 rating decision 
regarding prostate cancer, chronic thoracolumbar spine 
disorder, and hypertension/heart problems is neither 
cumulative nor redundant of evidence of record at the time of 
the prior denial, relates to unestablished facts necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims.  

4.  The veteran currently is not shown to have a diagnosis of 
PTSD.  

5.  The veteran currently is not shown to have an eye 
disorder other than general loss of visual acuity due to 
refractive error, which is not a disease or injury for VA 
compensation purposes.  

6.  The veteran was diagnosed with prostate cancer many years 
after discharge from service; there is no medical evidence of 
a relationship between his development of prostate cancer and 
any event or incident of his active service, and there is no 
evidence of documented exposure to any environmental hazards 
during service to which his prostate cancer can be 
presumptively linked.  

7.  The veteran is shown to have developed degenerative disc 
disease and other degenerative changes of the low back many 
years after discharge from service, and there is no medical 
evidence of a relationship between his current disc disease 
and any event or incident of active service.  

8.  The veteran was diagnosed with hypertension and possible 
atherosclerosis many years after his period of active 
service, and there is no medical evidence of a relationship 
between any claimed cardiovascular disorder and any event or 
incident of his period of active service.  



CONCLUSIONS OF LAW

1.  The RO's rating decision in July 2000, denying service 
connection for prostate cancer, low back pain, and 
hypertension and a heart condition is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  
 
2.  As evidence received since July 2000 is new and material 
in regard to prostate cancer, chronic back disorder, 
hypertension and heart problems, the veteran's claims of 
service connection are reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).  

3.  The veteran does not have a current psychiatric 
disability manifested by PTSD due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).  

4.  The veteran does not have an acquired eye disability due 
to disease or injury that was incurred in or aggravated by 
active service; refractive error is not a disease or injury 
for VA compensation purposes.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(c), 4.9 (2007).  

5.  The veteran's disability manifested by prostate cancer is 
not due to disease or injury that was incurred in or 
aggravated by his military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2007).  

6.  The veteran's back disability manifested by disc disease 
or other degenerative changes including arthritis is not due 
to disease or injury that was incurred in or aggravated by 
his military service, nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2007).  

7.  The veteran's disability manifested by hypertension or 
cardiac disorder is not due to disease or injury that was 
incurred in or aggravated by his active service, nor may any 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the service connection 
issues decided herein has been accomplished.  

Special notice is required when the issue is new and material 
evidence to reopen a previously denied claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).   The Board's action below 
reopens all three previously denied claims for adjudication 
on the merits.  As this represents a complete grant of the 
petitions to reopen, the Board finds that there is no further 
duty to notify or assist under Kent.  

In August 2003, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that to establish 
service connection for a disability, the evidence must show 
three things: an injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
service.  

The veteran was afforded an opportunity to respond prior to 
issuance of the rating decision in February 2004.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The RO's letter advised the veteran that VA is responsible 
for getting relevant records held by any Federal agency, to 
include military records, VA medical records, and records 
from the Social Security Administration (SSA).  The letter 
also stated that VA would make reasonable efforts to help get 
records held by any non-Federal entity.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

In regard to the fourth content-of-notice requirement under 
Pelegrini (a request by VA that the claimant provide any 
evidence in the claimant 's possession that pertains to the 
claim), the Board finds that this requirement has been 
constructively satisfied, even though the RO did not 
expressly tell the veteran to provide all evidence in his 
possession.  

The August 2003 letter specified the evidence needed to show 
entitlement to the benefits claimed, specified the evidence 
already of record and the evidence that the RO would obtain, 
and expressly informed the veteran that he could choose to 
either authorize VA to obtain private medical records or 
obtain and submit such records to VA himself.  The Board 
accordingly finds that the veteran has been sufficiently 
advised to provide all information and evidence in his 
possession not already of record.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran prior to the rating action on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence prior to the adjudication of the claims as 
reflected in the SOC.  

Neither in response to the RO's letter, nor at any other 
point during the pendency of this appeal, has the veteran or 
his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the RO's 
letter addressed the second and third Dingess elements 
(existence of a current disorder and connection between the 
claimed disorder and the service-connected disability).  

The RO sent the veteran a letter in March 2006 that advised 
him of the fourth and fifth Dingess elements (degree of 
disability and effective date pertaining to the disability).  
Accordingly, there is no possibility of prejudice under 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (SMR) and 
service personnel records (SPR) on file.  The file also 
contains the veteran's VA treatment record.  Neither the 
veteran nor his representative has identified, and the file 
does not otherwise indicate, that there are any other VA or 
non-VA medical providers having additional existing records 
that should be obtained before the claims are adjudicated.  

The veteran has been afforded a hearing before the RO's 
hearing officer.  A hearing was scheduled before the Board at 
the veteran's request, but he withdrew his request for 
hearing in writing and asked that the claim be adjudicated on 
the evidence of record.  

The Board also finds that VA medical examination is not 
required before the Board adjudicates the claims.

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Medical examination is not required if the appellant has not 
presented a prima facie case for the benefit claimed.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  

A prima facie case for service connection requires credible 
evidence of a current disability and credible evidence of a 
relationship between the clamed disability and military 
service.  

There is competent and uncontroverted medical evidence, in 
the form of opinions by a VA psychiatrist and a VA 
psychologist, that the veteran does not have claimed PTSD, 
and as the veteran himself has not articulated a current eye 
disorder for which service connection can be granted.  He has 
accordingly not presented a prima facie case for those 
disabilities, and examinations are not required at this 
point.  

In regard to claimed hypertension/heart disorder and prostate 
cancer, the evidence does not show, and the veteran does not 
assert, that the claimed disorders arose during service or 
during a presumptive period, and has not cited exposure to 
any environmental hazards recognized as potentially related 
to such disorders.  There is accordingly no medical question 
of nexus to be answered by an examiner.  

Finally, the veteran has testified that he has had back pain 
since military service.  The Board recognizes that a 
veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

However, as noted in detail hereinbelow, the Board has found 
the veteran's report of chronicity to be less than credible 
in that it is inconsistent with the medical evidence of 
record, and in that the veteran has been noted to exaggerate 
his symptoms during examination.  As the veteran's testimony 
is not credible, it does not constitute prima facie evidence 
of service connection, and examination is not required at 
this point.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Petition to Reopen a Previously Denied Claim

An RO rating decision in July 2000 denied service connection 
for low back pain and for prostate cancer, hypertension, 
heart problems and manic depression.  The veteran was 
notified of the denial by a letter dated in July 2000, but he 
did not file an appeal within one year.  

As the veteran did not appeal the July 2000 RO rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 
20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claims 
in June 2003.  Regarding petitions to reopen filed on or 
after August 29, 2001, as in this appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The July 2000 rating decision denied service connection for 
claimed low back pain because there was no medical evidence 
of a nexus between currently diagnosed low back pain and 
degenerative changes with the acute muscle strain documented 
during military service.  

The July 2000 rating decision denied service connection for 
prostate cancer, hypertension, and heart problems because 
there was no documentation of current disabilities.  

The evidence associated with the claims file since the July 
2000 rating decision includes treatment records from the 
Atlanta, Georgia VA Medical Center (VAMC) dated from February 
2005 through November 2004 and the veteran's hearing 
testimony in November 2004.  

The VAMC treatment notes show that the veteran has been 
diagnosed with hypertension since the 1990's and with 
prostate cancer since March 1998; the absence of such 
evidence was the reason the claims were originally denied.  

The medical evidence of the claimed disability is the first 
element required to show entitlement to service connection, 
and is accordingly material.  The Board accordingly finds 
that new and material evidence has been received to reopen 
the claims for service connection for prostate cancer and 
hypertension/heart problems.  

The veteran testified before a hearing officer at the RO that 
he injured his back during military service.  Lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

Also, "new and material evidence" can be construed as that 
which would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d 1356.  

The Board accordingly finds that the new evidence received 
regarding the veteran's claimed back disorder is material.  

Based on this analysis, the Board finds that new and material 
evidence has been received, and the veteran's claims of 
service connection are reopened.  


B.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  


Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The veteran's SMR show that he was referred for psychiatric 
evaluation in March 1965 following two disciplinary 
infractions; the psychiatrist stated that there was no 
evidence of psychosis, severe neurosis or a character 
disorder and that the veteran had no mental or  physical 
disease or defect warranting consideration by a physical 
review board or other disposition through medical channels.  

The veteran complained of marital stress in June-July 1965 
and January 1967.  The veteran complained of having "bad 
nerves" in October 1967 because his office was upsetting 
him.  

The report of medical examination in February 1968 shows the 
clinical psychiatric evaluation as "normal" at the time of 
separation from service.  

An intake note from the VA mental health clinic in November 
2003 states that the veteran presented asking to be admitted 
to the PTSD program.  The evaluating psychiatrist noted 
symptoms consistent with depression and possible manic 
depressive disorder (MDD), but no symptoms of PTSD.  

The VA psychiatrist also noted that the veteran's reported 
stressful experiences in the Strategic Air Command (SAC) did 
not present a history of PTSD stressors.  

In December 2003, a VA nurse recorded diagnosis of depression 
due to medical condition.  In the same month, a VA 
psychiatrist again noted that the veteran's symptoms were 
consistent with diagnosis of depression but not PTSD.  

In January 2004, a VA psychologist recorded that the 
veteran's symptoms were much more consistent with diagnosis 
of depression than PTSD.  

In July 2004, a VA psychiatrist recorded diagnosis of 
depression, most likely related to medical condition 
(cancer).  

The veteran testified in December 2004 that, during service, 
his duties in SAC were very stressful.  On two occasions, he 
was on the flightline without his identification badge, which 
resulted in him being apprehended and interrogated.  

Based on this analysis, the Board finds that the veteran has 
not been competently diagnosed as having PTSD, and in fact 
competent and uncontroverted medical evidence shows that he 
does not have the claimed disability.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  

Thus, where, as here, the persuasive medical evidence does 
not establish a current disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In addition to the medical evidence addressed hereinabove, 
the Board has considered the veteran's assertions in 
connection with the claim on appeal.  The veteran has 
reported stressful experiences in SAC that he felt caused him 
to develop PTSD.  

A layperson is competent to describe events in military 
service.  Layno, 6 Vet. App. at 469.  However, this case 
turns on a medical matter-specifically, the existence of the 
current claimed disability-and, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (persuasive) 
opinion such a matter.  See Bostain v. West, 11 Vet. App; 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App.492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining, however 
sincerely, on matters requiring medical knowledge).  

Hence, the veteran's accounts of stressful events during 
military service are of no bearing toward establishing the 
existence of the claimed disability.  As there is no current 
diagnosis of PTSD, the question of a verified or verifiable 
stressor need not reached in this case.  

Based on the evidence of record, the Board finds that the 
veteran is not shown to have a diagnosis of PTSD for which he 
claims service connection.  Accordingly, the criteria for 
service connection are not met, and the appeal must be 
denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As the preponderance of the evidence is against this claim 
the benefit-of-the-doubt rule does not apply.  Gilbert, id; 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


Service connection for acquired eye disorder

The veteran's pre-induction physical examination, performed 
in October 1960, showed the eyes as "normal" but noted 
defective vision (right eye 20/70 correctible to 10/20, and 
left eye 20/20 uncorrected).  

The veteran's SMR showed that he was referred to an 
ophthalmologist in April 1965 for watery eyes and trouble 
reading; he was provided with reading glasses.  He had 
another opthalmological referral in April 1968 for blurred 
distance vision and for infrequent periods of diplopia when 
reading; the veteran was examined and found to have no 
abnormality of the eyes, and he was issued with glasses to 
treat myopia.  

The report of medical examination in February 1968 showed the 
eyes as "normal" at the time of separation from service; it 
was noted that the veteran was required to wear glasses for 
refractive error.  The veteran's vision was noted as right 
eye 100/20 correctible to 20/20, and left eye 20/20 
uncorrected.  

The veteran presented to the VA outpatient clinic in July 
1990 complaining of itching in the right eye for the previous 
three days; the clinical impression was conjunctivitis.  

The veteran testified in December 2004 that he had no eye 
disorder other than the need for vision correction.  He 
denied any injury to the eye.  

For the purpose of compensation benefits, the law provides 
that refractive error is congenital or developmental defect 
and not diseases or injury within the meaning of applicable 
regulation.  38 C.F.R. §§ 3.304(c), 4.9.  

Thus, the VA regulations specifically prohibit service 
connection for refractive error of the eyes, including 
presbyopia, myopia, and astigmatism, even if visual acuity 
decreased in service.  See VAOPGCPREC 82-90 (July 18, 1990) 
(service connection may not be granted for defects of 
congenital, developmental, or familial origin, unless such 
defect was subjected to a superimposed disease or injury that 
created additional disability).  

The veteran is not shown to have any acquired visual 
impairment during service other than refractive error and 
testified that he had no disability other than impaired 
visual acuity; he denied any actual eye injury or other 
superimposed disease or injury that could be subject to 
service connection.  

As noted, where, as here, the persuasive medical evidence 
does not establish a current disability upon which to 
predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin, 155 F.3d 
1353; Brammer, 3 Vet. App. at 225.  

As the veteran in this case has not shown any acquired eye 
disorder for which service connection can be granted, the 
Board finds that the claim must be denied.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 
Vet. App. at 55; Ortiz, 274 F.3d 1361.  


Service connection for prostate cancer

The veteran's SMR showed no complaints or findings of a 
prostate disorder during service or for many years 
thereafter.  

The veteran underwent a VA prostate ultrasound and biopsy in 
April 1998 that showed the presence of prostate cancer.  The 
record clearly shows that this is the earliest identification 
of the disorder.  

The veteran testified in December 2004 that he believed his 
prostate cancer was due to exposure to jet fuel in service.  
He added that a physician had not told him of such a linkage.  
The veteran denied having service in the Republic of Vietnam.  

The veteran has shown a diagnosis of prostate cancer.  The 
first element of service connection (medical evidence of the 
claimed disability) is accordingly met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there is no medical evidence to show that the 
veteran's prostate cancer, which was diagnosed thirty years 
after his discharge from service, is due to any event or 
incident of his military service.  

Prostate cancer is a disease that VA recognizes as 
presumptively linked to Agent Orange exposure.  38 C.F.R. 
§ 3.309(e).  Agent Orange exposure in turn is presumed for 
veteran who served in the Republic of Vietnam during the 
qualifying period.  38 C.F.R. §§3.307, 3.313.  

In addition, the evidence does not show that the veteran 
served in the Republic of Vietnam, and he testified that he 
did not serve there; accordingly, the presumption of exposure 
cannot be applied in this case.  

Notwithstanding the presumption, claimant may establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  The 
veteran in this case has not argued any exposure to 
herbicides during service.  

The veteran has stated his own personal belief that the 
claimed prostate cancer is due to exposure to jet fuel.  The 
veteran is competent to testify regarding exposure to jet 
fuel.  Layno, 6 Vet. App. at 469.  However, lay persons are 
not competent to opine as to medical etiology or render 
medical opinions.  Barr, 21 Vet. App. 303 (2007).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case the file contains no 
medical treatise evidence or other evidence to show a 
relationship between jet fuel and prostate cancer.  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board finds the 
passage of thirty years in this case between discharge and 
onset of prostate cancer is actual evidence against the 
claim.  

As there is no medical evidence to support the veteran's 
assertions of a relationship between the veteran's claimed 
exposure to jet fuel or another event of his military service 
and his currently diagnosed prostate cancer, the Board finds 
that service connection must be denied.  

The preponderance of the evidence is against this claim, and 
the benefit-of-the-doubt rule accordingly does not apply.  
Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 1361.  


Service connection for back disorder

The veteran's SMR show treatment for low back muscle strain 
due to lifting in October 1967.  The report of medical 
examination in February 1968 shows the spine as "normal" at 
the time of separation from service; however, he was treated 
for mid-thoracic back pain in March-April 1968 immediately 
prior to actual discharge.  
.
The veteran submitted a claim of service connection for back 
pain in February 1978, citing treatment in service in 1966.  
A rating decision in April 1978 disallowed the claim because 
the veteran had not furnished evidence of a current 
disability.  

The VA treatment note dated in October 1998 showed complaints 
of occasional low back pain of 32 years duration; the X-ray 
studies showed degenerative disc disease between L3 and L5 
with mild narrowing of the intervening disc spaces.  

A VA physical therapy report dated in November 1998 recorded 
that the veteran reported injuring his back during service by 
backing a chair in which he was sitting into a desk.  The 
therapist noted that the veteran was minimally cooperative 
with the examination and held himself tightly positioned 
during examination but moved freely afterward.  The therapist 
stated that the veteran's complaints of pain did not match 
his ease of activity.  
 
The veteran submitted another claim of service connection for 
a back disorder in February 1999, this time citing reported 
spinal injury due to being struck by the sharp edge of a book 
cabinet in 1965.  

The veteran received VA physical therapy treatment for back 
pain in February-March 1999.  

The VA magnetic resonance imaging (MRI) of the lower back was 
performed in August 1999 due to complaints of low back pain 
with radiation to the left leg.  The interpreter's impression 
was that of a benign degenerative process at L4/5 with no 
evidence of osseous metastatic disease.  The MRI also showed 
degenerative disease of the shoulders, wrists and feet.  

The veteran had VA MRIs of the entire spine in December 2003.  
The interpreter's impression was that of multilevel 
degenerative disease of the spine, particularly at C5-6, L2-
3, L3-4, and L4-5; moderate central canal stenosis at L3-4 
and mild central canal stenosis at L4-5; and, signal 
abnormality of the C5 vertebra likely on the basis of 
degenerative disease.  

The veteran had further VA MRIs of the entire spine in March 
2004.  The interpreter's impression was that of no evidence 
of metastatic disease to the cervical, thoracic or lumbar 
spine; normal cervical, thoracic and lumbar spinal cord; mild 
degenerative disc disease at the C5-6 level without evidence 
of stenosis; moderate degenerative disc disease from the L2-3 
level to the L5-S1 level with associated stenosis; and, 
endplate degenerative changes within the lumbar vertebral 
bodies that most likely represent Schmorl's nodes with 
associated degenerative changes of the adjacent bone marrow.  

The veteran testified in December 2004 that he injured his 
back in service by rolling his chair backward into a book 
cabinet and had been troubled by a back condition ever since.  
He had never been told by any physician that his current back 
disorder was due to the reported trauma in service.  

As noted, the veteran is competent to testify regarding 
injuries in service; Layno, 6 Vet. App. at 469; however, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions; Barr, 21 Vet. App. 303.  

In this case, there is no medical evidence of a relationship 
between the veteran's military service and his diagnosed back 
disorder, which was first diagnosed in October 1998, more 
than thirty years after discharge.  

The Board notes that the veteran has testified that he had 
back pain continually after his reported accident in 
1965/1966.  Acceptable lay evidence may establish 
characteristic manifestations of a disease to the required 
degree for purposes of presumptive service connection, if 
followed without unreasonable delay by a definite diagnosis.  
Fortuck v. Principi, 17 Vet. App. 173 (2003); 38 C.F.R. § 
3.307(c).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage, 10 Vet. App. at 495.  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
The veteran's testimony regarding continuity of symptoms is 
accepted as competent and credible.  Layno, 6 Vet. App. at 
469.  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

In this case, the Board has carefully reviewed the veteran's 
testimony and finds that it lacks credibility.  

If indeed the veteran had suffered a chronic (versus acute) 
back injury in 1965/1966 as he asserts, there should have 
been some indication of pain or other complaint in his 
service medical record prior to discharge in April 1968.  In 
fact, the veteran's self-reported Report of Medical History 
in February 1968 denied any history of recurrent back pain.  

While the Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, the Board cannot determine that lay evidence 
lacks credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

There is the additional factor in this case that a VA 
physical therapist noted that the veteran appeared to be 
exaggerating his symptoms of back pain during clinical 
examination.  The Board finds this to be evidence on the 
record tending to show that the veteran is an unreliable 
reporter of his symptoms.  

Finally, even accepting the veteran's testimony regarding 
continuity of symptoms as credible, there is no evidence that 
his reported back pain was compensable within the first year 
after discharge from service.  In fact, the earliest medical 
evidence of record, in October 1998, shows complaint only of 
occasional low back.  

The Board notes that a chronic disease need not be diagnosed 
within the presumptive period but characteristic 
manifestations thereof to the required degree must be shown 
by acceptable lay and medical evidence followed without 
unreasonable time lapse by definite diagnosis.  38 C.F.R. § 
3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the "reasonableness" of time lapse 
is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis; a strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 28 C.F.R. § 3.303(b).  
Cook v. Brown, 4 Vet. App. 231, 238 (1993).   

The lapse in time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is ultimately a question for the Board to 
address.  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

In this case, the Board finds that, even giving full credence 
to the veteran's account of having had back pain since 
service, the thirty year delay between discharge and 
diagnosis is an unreasonable time lapse in trying to show 
that the claimed back disorder is a chronic disability 
stemming from military service.  

The Board also finds that the passage of many years case 
between discharge and onset of a diagnosed back disorder is 
actual evidence against service connection.  
Maxson, 230 F.3d at 1333; Shaw, 3 Vet. App. 365.  

Based on the evidence and this analysis, the Board finds that 
there is no medical evidence of a nexus between the veteran's 
current back disorder and his military service.  Accordingly, 
the criteria for service connection are not met and the claim 
must be denied.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 
Vet. App. at 55; Ortiz, 274 F.3d 1361.


Service connection for hypertension/heart disorder

The veteran's SMR showed no indication of hypertension or 
other cardiovascular complaint during service.  The report of 
medical examination in February 1968 showed the heart and 
vascular system as "normal" at the time of separation from 
service; his blood pressure at the time was 110/70.  

The VA treatment records show the onset of hypertension in 
January 1995, many years after service.  

A VA treatment note dated in January 1999 shows diagnosis of 
hypertension but no other current significant cardiopulmonary 
findings.  

The veteran presented to a VA outpatient clinic in September 
2002 complaining of non-radiating left-side chest pain.  The 
clinical impression was that of costochondritis, a non-
cardiac musculoskeletal condition.  

The veteran had a VA chest X-ray study in November 2003.  The 
interpreter's impression was that the heart was borderline in 
size with slight tortuosity of the aortic arch suggestive of 
atherosclerosis.  There was no definite radiographic evidence 
to suggest pulmonary edema.  

The veteran testified in December 2004 that he believed his 
post-service hypertension and heart condition were caused by 
exposure to jet fuel and general stress experienced in 
military service.  He indicated that no physician had ever 
told him of such linkage.  

The veteran is shown to have current hypertension (since 
January 1995) and possible atherosclerosis (since November 
2003).  However, evidence of a present condition is generally 
not relevant to a claim for service connection, absent some 
competent linkage to military service.  Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).  

In this case, there is no medical evidence whatsoever showing 
a relationship between these disorders and the veteran's 
military service.  

The veteran has stated a theory that hypertension is due to 
stress during military service, and suggests that it is 
secondary to service-related PTSD.  As noted, the veteran in 
fact is neither diagnosed with PTSD nor service-connected for 
PTSD or any other mental disorder, so such an association, 
even if true, would not be a basis for granting service 
connection.  

Hypertension is not shown in the veteran's SMR as present 
during military service.  Hypertension and other 
cardiovascular-renal diseases may be presumptively related to 
service if shown to be present to a compensable degree within 
one year after discharge from service; see 38 C.F.R. §§ 
3.307, 3.309(a).  

However, there is no evidence of hypertension to any degree 
until 1995, nearly thirty years after discharge from service, 
and the veteran has offered no evidence or argument that he 
was hypertensive to any degree during the first year after 
discharge.  The Board finds that the passage of many years 
case between discharge and onset of diagnosed hypertension 
and atherosclerosis is actual evidence against service 
connection.  Maxson, 230 F.3d at 1333; Shaw, 3 Vet. App. 365.  

Based on the evidence and analysis above, the Board finds 
that there is no medical evidence of a relationship between 
the veteran's military service and his claimed hypertension 
and cardiac condition.  Accordingly, the criteria for service 
connection are not met, and the claim must be denied.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. at 55; Ortiz, 274 F.3d 1361.  



ORDER

Service connection for claimed PTSD is denied.  

Service connection for an claimed acquired eye disorder is 
denied.  

Service connection for prostate cancer is denied.  

Service connection for a back disorder is denied.  

Service connection for hypertension and a cardiac disorder is 
denied.  




REMAND

The Board finds that further development is required before 
the issue of service connection for bilateral hearing loss 
may be reviewed.  

The veteran had a VA audiological evaluation in November 2004 
that found the veteran had hearing within normal puretone 
limits, bilaterally, and word discrimination 100 percent, 
bilaterally.  The SOC continued the denial of service 
connection because there was no evidence of current hearing 
loss.  

However, the veteran subsequently submitted to the RO a 
private audiological evaluation dated in June 2007 that 
diagnosed bilateral sensorineural hearing loss (SNHL) 
consistent with cochlear site of lesion.  

The veteran did not enclose a waiver of RO jurisdiction, and 
the Atlanta RO did not consider this new evidence before the 
file was sent to the Board for appellate review.  

Because veteran has not waived RO jurisdiction of this 
evidence, the Board has no alternative but to remand the 
issue for RO consideration of the additional evidence 
received in the first instance.  See 38 C.F.R. § 20.1304 
(2006); see also Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The Board also notes that the RO conceded acoustic trauma in 
service in granting service connection for tinnitus in 
February 2005.  As the veteran has acoustic trauma in service 
and has submitted evidence of current bilateral hearing loss, 
he has submitted a prima facie case of service connection and 
is entitled to a VA examination at this point.  

However, the veteran has submitted a recent request for 
change of address to New Mexico.  Accordingly, before any VA 
medical examination or other development is initiated, the RO 
in Atlanta should review to determine if custody of the file 
should be transferred to the RO in Albuquerque, New Mexico.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated above, the RO should also give him the opportunity 
to present any additional information and/or evidence 
pertinent to the claim on appeal that is not already of 
record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  As a threshold matter, the RO should 
determine if the Atlanta RO is still the 
VA Agency of Original Jurisdiction (AOJ) 
or if instead custody of the file should 
be transferred to another VARO before the 
additional development, as detailed 
below, is accomplished.  

2.  The appropriate RO should send to the 
veteran and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
etiology and severity of his claimed 
bilateral hearing loss.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  Regardless of 
whether the veteran responds, the RO 
should obtain all VA treatment records 
not already of record.  

3.  Regardless of whether the veteran 
responds, he should be scheduled for VA 
audiological evaluation to determine 
whether he has a current hearing 
impairment as defined in 38 C.F.R. 
§ 3.385 (i.e., auditory threshold in any 
of the frequencies 500, 1000, 2000 or 
4000 Hertz of 40 decibels or greater, or 
auditory thresholds for at least three of 
the above frequencies of 26 decibels or 
greater, or speech recognition scores 
less than 94 percent).  

4.  If the veteran is shown by 
audiological evaluation to have a hearing 
loss per the criteria of 38 C.F.R. 
§ 3.385 above, he should be scheduled for 
examination by a VA otolaryngologist, at 
an appropriate medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  

The VA examiner should provide an opinion 
as to whether it is at least as likely as 
not that the veteran has current hearing 
loss disability that is attributable to 
acoustic trauma in service, versus aging, 
nonservice-related disease, or other 
intercurrent cause.  The examiner should 
provide a clinical rationale for his 
opinion, and, if the examiner is unable 
to provide the requested opinion without 
resorting to mere speculation, the 
examiner should so state.  

5.  To help avoid a future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
in light of all pertinent evidence and 
legal authority.  

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


